FILED
                           NOT FOR PUBLICATION                                 JUL 16 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHIRLEY JONES, on behalf of herself              No. 11-56082
and all others similarly situated,
                                                 D.C. No. 2:10-cv-08668-SVW-
              Plaintiff - Appellant,             CW

  v.
                                                 MEMORANDUM*
CORBIS CORPORATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                        Argued and Submitted June 7, 2012
                              Pasadena, California

Before: B. FLETCHER, WARDLAW, and BYBEE, Circuit Judges.

       Shirley Jones appeals the orders of the district court granting summary

judgment in favor of Corbis Corporation (“Corbis”) and awarding Corbis

$357,532.91 in attorney’s fees.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Jones contends that the district court erred in concluding that Corbis did not

violate Jones’s right of publicity. For both California common law commercial

misappropriation claims and claims under California Civil Code § 3344, the

plaintiff must prove that the defendant appropriated his or her likeness without

consent. Downing v. Abercrombie & Fitch, 265 F.3d 994, 1001 (9th Cir. 2001).

Consent may be implicit and is to be determined objectively from the perspective

of a reasonable person. See Newton v. Thomason, 22 F.3d 1455, 1461 (9th Cir.

1994); Virgil v. Time, Inc., 527 F.2d 1122, 1127 (9th Cir. 1975); Restatement

(Second) of Torts § 892 cmt. c (1979). The district court found that Jones

consented to Corbis’s placement of sample photographs of Jones on its website for

the purpose of selling copyright licenses to those images. Jones admitted that she

intended for the photographs at issue to be distributed to media outlets and was not

surprised that the photographers would use a third party distributor. She also

admitted that she had not placed limits on how such photographs could be

distributed. Uncontroverted testimony by a professional photographer showed that

Corbis operated within the well-known and established customs of the industry.
Jones provides no reason why Corbis should have questioned her apparent consent

to her photographs being distributed.1

      Jones also challenges the district court’s award of attorney’s fees. The trial

court has the discretion to determine the reasonableness of the requested attorney’s

fees, which is based on the “necessity and usefulness” of the task for which fees

are claimed. Thayer v. Wells Fargo Bank, N.A., 92 Cal. App. 4th 819, 846 (2001).

The district court did not abuse its discretion on any issue. First, the district court

awarded a reasonable number of hours to Corbis in connection with its counsel’s

opposition to class certification because there were novel issues raised, which

justified the time spent. Second, Corbis provided sufficient evidence supporting

the reasonableness of its paralegal rates. Third, although Jones objects to several

items of paralegal work, the district court properly considered and discounted some

of them, some were clearly necessary, and Jones did not adequately explain her

objection to one. Fourth, Corbis can recover for tasks with redacted entries

because the descriptions provide sufficient information. See Democratic Party of

Wash. State v. Reed, 388 F.3d 1281, 1286 (9th Cir. 2004). Fifth, Corbis properly

recovered fees for making its First Amendment argument because that argument


      1
      Because we affirm the grant of summary judgment based on Jones’s failure
to demonstrate an issue of fact regarding lack of consent, we do not reach Corbis’s
Copyright Act preemption, First Amendment, and public affairs exception
arguments.
was fact dependent and a potentially meritorious defense. Finally, there is no

reason to think that Corbis’s counsel spent too much time preparing its reply in

support of its petition for fees.

       AFFIRMED.